The question was clearly competent for the purpose of testing the credibility of the witness. If he had answered the question in the negative, it would have had some tendency, under the circumstances, to show that he was exaggerating the speed of the car, while the affirmative answer which he gave tended to show he was telling the truth. As the testimony was at least competent for this purpose, its admission was not error, even if it was incompetent for other purposes. Haskell v. Railway, 73 N.H. 587; Robinson v. Stahl, 74 N.H. 310; Conn. River Power Co. v. Dickinson,75 N.H. 353, 358.
Exception overruled.
All concurred. *Page 579